ON MOTION FOR REHEARING
Decided March 25, 1937
By THE COURT:
The above entitled action is now being determined on appellee’s application for rehearing.
Connected with the motion is the memo of claim and citation of authorities.
We have again examined the authorities cited in the light of the present argument, but still think the case of Norton v Blinn, 39 Oh St 145, is controlling and and determinative of the question herein. In the preparation and release of the original opinion we had in mind and considered all questions now presented through the application for rehearing.
The application will be overruled.
BARNES, PJ and HORNBECK, J, concur.